DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on Mars 08, 2022, in which claims 1, 3, 9, 11, 13, and 19 have been amended. Claims 1-19 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,812,644 in view of Wang et al. (US 2011/0044438). (see table below)
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,356,234 in view of Wang et al. (US 2011/0044438). (see table below) 

Current Application
US Pat. No. 10,812,644
1. A method of providing one or more enhanced communication features during a communication, the method comprising: detecting a destination identifier for a communication sent by a first device, the destination identifier being an identifier associated with a second device; detecting a source identifier for the communication sent by the first device, the source identifier being an identifier associated with the first device; establishing a direct connection between the first device and the second device; sharing, by the direct connection, at least a first call-enhancing element with the first device and at least a second call-enhancing element with the second device, each call-enhancing element being associated with at least one of the source identifier and the destination identifier; and exchanging, by a separate connection from the direct connection by which the first call-enhancing element and the second call-enhancing element are shared, communication data between the first device and the second device at the same time as the sharing.
2. wherein the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content.
3. wherein the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of first second content, first second content, and second interactive content
1.    A method of providing one or more enhanced communication features during a communication, the method comprising: detecting a destination identifier for a communication sent by a first device, the destination identifier being an identifier associated with a second device; detecting a source identifier for the communication sent by the first device, the source identifier being an identifier associated with the first device; 
establishing a connection between the first device and the second device; sharing, by the connection, at least one of at least a first call-enhancing element with the first device and at least a second call-enhancing element with the second device, each call enhancing element being associated with at least one of the source identifier and the destination identifier, wherein: the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content, and the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of first second content, first second content, and second interactive content; and 
exchanging, by a separate connection from the connection by which the first call enhancing element and the second call-enhancing element are shared, communication data between the first device and the second device.
4. The method of claim 1, wherein at least one of the source identifier and the destination identifier is detected from data or metadata associated with the communication on at least one of the first device and the second device.
4.    The method of claim 1, wherein at least one of the source identifier and the destination identifier is detected from data or metadata associated with the communication on at least one of the first device and the second device.
5. The method of claim 1, further comprising locating the at least one call-enhancing element, wherein the locating comprises searching a memory of the first device or the second device, searching the database, requesting the at least one call-enhancing element over the direct connection, or a combination thereof.
5.    The method of claim 1, further comprising locating the at least one call-enhancing element.
6.    The method of claim 5, wherein the locating comprises searching a memory of the first device or the second device, searching the database, requesting the at least one call enhancing element over the connection, or a combination thereof.


6. The method of claim 1, further comprising locating the at least one call-enhancing element, wherein the locating comprises identifying multiple versions of the at least one call-enhancing element and selecting a most recent version.
7.    The method of claim 5, wherein the locating comprises identifying multiple versions of the at least one call-enhancing element and selecting a most recent version. 
7. The method of claim 1, wherein establishing the direct connection comprises: establishing a direct IP connection over a cellular network, a wired network, or a wireless network; establishing a virtual private network connection over the cellular network, the wired network, or the wireless network; or establishing an audio connection over the cellular network.
9.    The method of claim 1, wherein establishing the connection comprises: establishing an IP connection over a cellular network, a wired network, or a wireless network; establishing a virtual private network connection over the cellular network, the wired network, or the wireless network; or establishing an audio connection over the cellular network.
8. The method of claim 1, wherein the sharing comprises searching at least one of a first device memory and a second device memory for at least one of the first call-enhancing element and the second call-enhancing element.
10.    The method of claim 1, wherein the sharing comprises searching at least one of a first device memory and a second device memory for at least one of the first call-enhancing element and the second call-enhancing element.
9. The method of claim 1, wherein the sharing comprises performing a tiered hunt for at least one of the first call-enhancing element and the second call-enhancing element, the tiered hunt comprising: performing a search of a local memory for the at least one of the first call-enhancing element and the second call-enhancing element; requesting the at least one of the first call-enhancing element and the second call-enhancing element from the server device; requesting the at least one of the first call-enhancing element and the second call-enhancing element from at least one external source; and requesting the at least one call-enhancing element from the first device or the second device.
11. The method of claim 1, wherein the sharing comprises performing a tiered hunt for at least one of the first call-enhancing element and the second call-enhancing element, the tiered hunt comprising: performing a search of a local memory for the at least one of the first call-enhancing element and the second call-enhancing element; requesting the at least one of the first call-enhancing element and the second call-enhancing element from the server device; requesting the at least one of the first call-enhancing element and the second call-enhancing element from at least one external source; and requesting the at least one call-enhancing element from the first device or the second device.
10. The method of claim 1, further comprising: establishing at least two additional direct connections between the first device and the at least one additional device and between the second device and the at least one additional device; and sharing, by at least one of the at least two additional direct connections, at least one call-enhancing element with the at least one additional device.
13. The method of claim 1, further comprising: establishing at least two additional connections between the first device and the at least one additional device and between the second device and the at least one additional device; and sharing, by at least one of the at least two additional connections, at least one call-enhancing element with the at least one additional device.
11. A device configured to provide one or more enhanced communication features during a communication, the device comprising: at least one networking element configured to establish a direct connection between the device and a second device; and at least one processor configured to: detecting a destination identifier for a communication sent by the device, the destination identifier being an identifier associated with the second device; sharing, by the direct connection, at least a first call-enhancing element with the second device, the first call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier; receiving, by at least one of the first connection and the direct connection, at least a second call-enhancing element, the second call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier; and exchanging, by a separate connection from the direct connection by which the first call-enhancing element and the second call-enhancing element are shared, communication data between the first device and the second device at the same time as the sharing.
12. wherein the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content.12.  wherein the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of first second content, first second content, and second interactive content.
14. A device configured to provide one or more enhanced communication features during a communication, the device comprising: at least one networking element configured to establish a connection between the device and a second device; and at least one processor configured to: detecting a destination identifier for a communication sent by the device, the destination identifier being an identifier associated with the second device; sharing, by the connection, at least one of at least a first call-enhancing element with the second device, the first call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier; receiving, by at least one of the first connection and the connection, at least a second call-enhancing element, the second call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier, wherein: the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content, and the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of second audio content, second video content, and second interactive content; and exchanging, by a separate connection from the connection by which the first call enhancing element and the second call-enhancing element are shared,
14. The device of claim 11, wherein at least one of the source identifier and the destination identifier is detected from data or metadata associated with the communication on at least one of the first device and the second device.
4. The method in device of claim 1, wherein at least one of the source identifier and the destination identifier is detected from data or metadata associated with the communication on at least one of the first device and the second device.
15. The device of claim 11, wherein the device further comprises at least one memory and the at least one processor is further configured to locate the at least one first call-enhancing element in the at least one memory, the locating comprising searching a memory of the first device, requesting the at least one call-enhancing element from the database, requesting the at least one call-enhancing element over the direct connection, or a combination thereof.16. The device of claim 11, wherein the device further comprises at least one memory and the at least one processor is further configured to locate the at least one first call-enhancing element in the at least one memory, the locating comprising identifying multiple versions of the at least one first call-enhancing element and selecting a most recent version.
17. The device of claim 11, wherein establishing the direct connection comprises: establishing a direct IP connection over a cellular network, a wired network, or a wireless network; establishing a virtual private network connection over the cellular network, the wired network, or the wireless network; or establishing an audio connection over the cellular network.
18. The device of claim 14, wherein the locating at least one processor is further configured to locate the at least one first call-enhancing element by searching a memory of the first device, requesting the at least one call-enhancing element from the database, requesting the at least one call-enhancing element over the connection, or a combination thereof.



19. The device of claim 17, wherein the locating comprises identifying multiple versions of the at least one first call-enhancing element and selecting a most recent version.

 

 21. The device of claim 14, wherein establishing the connection comprises: establishing an IP connection over a cellular network, a wired network, or a wireless network; establishing a virtual private network connection over the cellular network, the wired network, or the wireless network; or establishing an audio connection over the cellular network. 
18. The device of claim 11, wherein the sharing comprises performing a tiered hunt for the at least one call-enhancing element.
22. The device of claim 14, wherein the sharing comprises performing a tiered hunt for the at least one call-enhancing element.
13. The method of claim 1, further comprising: establishing at least one additional connection between at least one additional device and the server device; establishing at least two additional direct connections between the first device and the at least one additional device and between the second device and the at least one additional device; and sharing, by at least one of the at least one additional connection and the at least two additional direct connections, the call-enhancing element with the at least one additional device. 
19. The device of claim 17, wherein the tiered hunt comprises: performing a search of a local memory for the at least one call-enhancing element; requesting the at least one call-enhancing element from the server device; requesting the at least one call-enhancing element from at least one external source; and requesting the at least one call-enhancing element from the second device.
23. The device of claim 22, wherein the tiered hunt comprises: performing a search of a local memory for the at least one call-enhancing element; requesting the at least one call-enhancing element from the server device; requesting the at least one call-enhancing element from at least one external source; and requesting the at least one call-enhancing element from the second device.

Current Application 
10,356,234
1-3. A method of providing one or more enhanced communication features during a communication, the method comprising: detecting a destination identifier for a communication sent by a first device, the destination identifier being an identifier associated with a second device; detecting a source identifier for the communication sent by the first device, the source identifier being an identifier associated with the first device; establishing a direct connection between the first device and the second device; sharing, by the direct connection, at least a first call-enhancing element with the first device and at least a second call-enhancing element with the second device, each call-enhancing element being associated with at least one of the source identifier and the destination identifier; and exchanging, by a separate connection from the direct connection by which the first call-enhancing element and the second call-enhancing element are shared, communication data between the first device and the second device at the same time as the sharing.
2)  wherein the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content.
3) wherein the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of first second content, first second content, and second interactive content.
1. A method of providing one or more enhanced communication features during a communication, the method comprising: detecting a destination identifier for a communication sent by a first device, the destination identifier being an identifier associated with a second device; detecting a source identifier for the communication sent by the first device, the source identifier being an identifier associated with the first device; establishing a first connection between the first device and a server device, the server device comprising a database of call-enhancing elements; establishing a second connection between the second device and the server device; establishing a direct connection between the first device and the second device; sharing, by at least one of the first connection, the second connection, and the direct connection, at least a first call-enhancing element with the first device and at least a second call-enhancing element with the second device, each call-enhancing element being associated with at least one of the source identifier and the destination identifier, wherein: the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content, and the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of second audio content, second video content, and second interactive content; and exchanging, by a separate connection from the at least one connection by which the first call-enhancing element and the second call-enhancing element are shared, communication data between the first device and the second device at the same time as the sharing. 
4. The method of claim 1, wherein at least one of the source identifier and the destination identifier is detected from data or metadata associated with the communication on at least one of the first device and the second device.
4. The method of claim 1, wherein at least one of the source identifier and the destination identifier is detected from data or metadata associated with the communication on at least one of the first device and the second device.
5. The method of claim 1, further comprising locating the at least one call-enhancing element, wherein the locating comprises searching a memory of the first device or the second device, searching the database, requesting the at least one call-enhancing element over the direct connection, or a combination thereof.
  4. The method of claim 1, wherein at least one of the source identifier and the destination identifier is detected from data or metadata associated with the communication on at least one of the first device and the second device.
6. The method of claim 1, further comprising locating the at least one call-enhancing element, wherein the locating comprises identifying multiple versions of the at least one call-enhancing element and selecting a most recent version.
7. The method of claim 5, wherein the locating comprises identifying multiple versions of the at least one call-enhancing element and selecting a most recent version.
7. The method of claim 1, wherein establishing the direct connection comprises: establishing a direct IP connection over a cellular network, a wired network, or a wireless network; establishing a virtual private network connection over the cellular network, the wired network, or the wireless network; or establishing an audio connection over the cellular network.
9. The method of claim 1, wherein establishing the direct connection comprises: establishing a direct IP connection over a cellular network, a wired network, or a wireless network; establishing a virtual private network connection over the cellular network, the wired network, or the wireless network; or establishing an audio connection over the cellular network.
8. The method of claim 1, wherein the sharing comprises searching at least one of a first device memory and a second device memory for at least one of the first call-enhancing element and the second call-enhancing element.
10. The method of claim 1, wherein the sharing comprises performing a tiered hunt for the at least one call-enhancing element.
9. The method of claim 1, wherein the sharing comprises performing a tiered hunt for at least one of the first call-enhancing element and the second call-enhancing element, the tiered hunt comprising: performing a search of a local memory for the at least one of the first call-enhancing element and the second call-enhancing element; requesting the at least one of the first call-enhancing element and the second call-enhancing element from the server device; requesting the at least one of the first call-enhancing element and the second call-enhancing element from at least one external source; and requesting the at least one call-enhancing element from the first device or the second device.
11. The method of claim 10, wherein the tiered hunt comprises: performing a search of a local memory for the at least one call-enhancing element; requesting the at least one call-enhancing element from the server device; requesting the at least one call-enhancing element from at least one external source; and requesting the at least one call-enhancing element from the first device or the second device.
10. The method of claim 1, further comprising: establishing at least two additional direct connections between the first device and the at least one additional device and between the second device and the at least one additional device; and sharing, by at least one of the at least two additional direct connections, at least one call-enhancing element with the at least one additional device
13. The method of claim 1, further comprising: establishing at least one additional connection between at least one additional device and the server device; establishing at least two additional direct connections between the first device and the at least one additional device and between the second device and the at least one additional device; and sharing, by at least one of the at least one additional connection and the at least two additional direct connections, the call-enhancing element with the at least one additional device.


11. A device configured to provide one or more enhanced communication features during a communication, the device comprising: at least one networking element configured to establish a direct connection between the device and a second device; and at least one processor configured to: detecting a destination identifier for a communication sent by the device, the destination identifier being an identifier associated with the second device; sharing, by the direct connection, at least a first call-enhancing element with the second device, the first call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier; receiving, by at least one of the first connection and the direct connection, at least a second call-enhancing element, the second call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier; and exchanging, by a separate connection from the direct connection by which the first call-enhancing element and the second call-enhancing element are shared, communication data between the first device and the second device at the same time as the sharing.
12. wherein the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content.13. wherein the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of first second content, first second content, and second interactive content.
14. A device configured to provide one or more enhanced communication features during a communication, the device comprising: at least one networking element configured to: establish a first connection between the device and a server device, the server device comprising a database of call-enhancing elements; and establish a direct connection between the device and a second device; and at least one processor configured to: detecting a destination identifier for a communication sent by the device, the destination identifier being an identifier associated with the second device; sharing, by at least one of the first connection and the direct connection, at least a first call-enhancing element with the second device, the first call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier; receiving, by at least one of the first connection and the direct connection, at least a second call-enhancing element, the second call-enhancing element being associated with at least one of a source identifier of the device and the destination identifier, wherein: the first call-enhancing element comprises first content data including at least one of first audio content, first visual content, and first interactive content, and the second call-enhancing element comprises second content data different from the first content data, the second content data including at least one of second audio content, second video content, and second interactive content; and exchanging, by a separate connection from the at least one connection by which the first call-enhancing element and the second call-enhancing element are shared, communication data between the first device and the second device at the same time as the sharing.
Claims 14-19
See claims 18-23


	The US patents above disclose all claims limitations above. However, “authentication information sent by a communication device” is not explicitly recited in the claims of US Patents 10,812,644 and 10,356,234, but it is obvious matter that could be set, as desired and appropriate, by a person skill in the art in order to approve exchanging information between communication devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN A GELIN/           Primary Examiner, Art Unit 2643